Citation Nr: 1224975	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-42 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.  

2.  Entitlement to service connection for a left upper extremity disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1982 to February 1986.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied claims for service connection for "depression/schizophrenia," and a left arm fracture.  

In April 2011, these claims were remanded for further development and the Board finds there has been substantial compliance with the remand.  


FINDINGS OF FACT

1. A preponderance of the evidence is against a finding that psychiatric disability had its clinical onset in service; that a psychosis was manifested to a compensable degree within the first post service year; or that current psychiatric disability is otherwise related to active service.  

2. A preponderance of the evidence is against the finding that the Veteran has a left upper extremity disability that is related to his active service.  


CONCLUSIONS OF LAW

1. A psychiatric disability was not incurred in or aggravated by active service, and a psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  

2. A left upper extremity disability was not incurred in or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 2008 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the letter, the Veteran was also informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify has been met.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran has received VA examinations which are fully explanatory and adequate.  In response to the April 2012 supplemental statement of the case, the Veteran stated he had no other evidence to submit.  

In April 2011, this claim was remanded so that in-service hospital records and service personnel records could be associated with the file.  The claim was also remanded so the Veteran could receive VA examinations for both issues on appeal.  These objectives were accomplished and the VA examinations were complete and fully explanatory.  The Board finds that the duties to notify and to assist have been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

Where the veteran served continuously for ninety (90) or more days during a period of service, and if a psychosis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Also, the law provides that no compensation may be paid for a disability or death which results from a veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011).  The Federal Circuit in Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001) held the statute precludes compensation for primary alcohol abuse disabilities and for secondary disabilities (like cirrhosis of the liver) that result from primary alcohol abuse.  The Court interpreted "primary" to mean an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id.  

The Veteran contended in his April 2008 claim that he had depression and schizophrenia related to service.  The Veteran stated this began December 10, 1985.  In his January 2009 notice of disagreement he said in 1985 or 1986 he tried to commit suicide at Ft. Lewis, Washington by taking pills; he claimed was admitted to the psychiatric ward on base and later discharged because of this incident.  

Service treatment records show that the Veteran suffered from an alcohol dependency while in the military.  The January 1986 report of medical examination shows that the Veteran was being evaluated due to a "chapter 13."  A January 1986 report of medical history shows the Veteran stated that he was depressed and had nervous trouble; he had financial and family problems.  He said he was nervous due to his depression.  A January 1986 Alcohol and Drug Abuse Prevention and Control Program record showed the Veteran's counselor found his progress and military effectiveness were unsatisfactory.  He was to be released from service.  

Service personnel records essentially show the Veteran was in Junior Reserve Officers' Training Corps (JROTC) in high school and then enlisted in the military.  In August 1985, he received an Article 15 for lying about going to sick call; his superiors said he had been drinking instead.  The next month he was disciplined regarding a bad check and further alcohol violations.  In January 1986, his mental status examination was totally normal, but counseling forms documented continued problems.  By February it was proposed he separate from service under the provisions of Chapter 13 for unsatisfactory performance and this separation was effectuated.  

In February 1986, Madigan Army Hospital records showed the Veteran suffered an alcohol and drug overdose.  It was noted that he was in the process of "clearing" for administrative discharge due to being an alcohol rehabilitation failure.  He was at a party where he "wanted to get high" and took what he thought was "speed."  He also had recently heard his mother had a stroke.  He had an altercation with his girlfriend and then reported to his first sergeant he had ingested what he thought was speed.  He was taken to the hospital, stabilized, and then admitted to psychiatry.  His mental status was within normal limits at that time.  

The clinicians concluded there was no evidence of clinical depression, even though his chief complaint at one point was: "I've been depressed."  The reason why no depression was found was because at the psychiatric ward he was future-oriented and planning for his upcoming disciplinary proceedings.  He stated: "What I did was stupid and I won't do it again."  As there was no suicidal ideation or depressive symptomatology, the clinical decision was to discharge the Veteran so he could be released from service.  

The diagnosis in the record was Axis I adjustment disorder with mixed disturbance of emotions and conduct.  This was considered acute and moderate as well as characterized by transient dysphoria, acting out behavior and an overdose of Theo-Dur (Aminophylline).  He had some mild stress which was related to the news of the patient's mother suffering a stroke.  He also had continuous alcohol abuse by history.  Axis III diagnosis was acute but mild poisoning due to the ingestion of Aminophylline in a suicidal gesture on February 17, 1986 (He was admitted that day and discharged the next).  He separated from service on February 20, 1986.  

A VA psychiatry record from June 2001 showed the Veteran was in jail and had a long history of substance abuse.  He asked a social worker about his treatment options.  He was chronically involved with law enforcement and had multiple incarcerations.  

A February 2006 Apalachee Center treatment record shows the Veteran was diagnosed with schizophrenia and polysubstance abuse.  Social history from the same month shows the Veteran was homeless, with twenty plus years of substance abuse after leaving military.  He reported a suicide attempt in 1986.  

A March 2006 Apalachee discharge summary shows the Veteran stated he was admitted to a detoxification program once in 1994 for alcohol and cocaine abuse.  A psychosocial history taken the same month shows the Veteran had a family history of schizophrenia.  He said that he started hearing voices around the same time that he was discharged (1986).  He also overdosed the same year.  He had been to prison four times for several different reasons.  The final diagnosis was schizoaffective disorder bipolar type; cocaine and alcohol abuse.  A June 2006 record shows the Veteran was discharged upon being stable after cocaine-induced psychosis.  In October 2006, he was readmitted; the discharge from that month notes the Veteran appeared to be "saying the right things" so he did not have to return to jail.  

Other diagnoses include a February 2007 diagnosis of depression and an April 2008 VA psychiatry record which showed a diagnosis of polysubstance abuse, a mood disorder, and a psychotic disorder.  

The Veteran received a VA examination in July 2011.  The examiner reviewed the claims file and VA medical records.  Under pre-military history, it was noted that at the time of his birth his mother was 14 years old; he was raised by his grandmother.  He reported one uncle had mental health issues and died in a state hospital.  He claimed to be an excellent student with no substance abuse issues and no behavioral disturbances prior to service.  

Under military history, it was noted that he failed alcohol treatment and then was diagnosed with adjustment disorder.  After service, he was incarcerated for violent crimes and served about seventeen years at four different times.  He finished his last term in 2005.  He has some family support but usually lived in abandoned buildings; his family was afraid of him because he told them voices told him to kill them.  He currently had a substance abuse problem.  Diagnoses for current mental health problems included: rule out mood disorder; bipolar disorder; alcohol abuse; rule out malingering and cluster B personality traits.  

It was noted he was hospitalized one month prior for schizoaffective disorder.  He was still receiving medication, but there was poor response because he reported continued symptoms of psychosis.  A mental status examination was abnormal and noted audio and visual hallucinations (although the examiner later stated there was a question of whether these were legitimate) as well as an anxious and depressed mood.  

The examiner stated that psychological testing was not currently supported at the C&P clinic.  Testing could be important because the Veteran has been accused of malingering and testing could rule this out.  (She mentioned the Veteran may be seeking housing since he was currently living in abandoned dwellings.)  The Veteran was not competent to handle financial affairs.  As testing was not available to rule out malingering, the diagnosis was Axis I, schizoaffective disorder, bipolar type; rule out malingering; and alcohol abuse.  

The examiner determined the psychiatric disability was not caused by or a result of service because there was no objective medical evidence found in the claims file to support this relationship.  Although the in-service hospital record called it a "suicidal gesture" the examiner pointed out that the Veteran was admitted after accidently taking a substance he thought was "speed" (actually Aminophylline) in an effort to get high.  He was medically stabilized and the clinicians at the time determined there was no clinical depression or other psychopathology.  The examiner noted the Veteran was being separated from service due to alcohol rehabilitation failure.  The examiner also pointed out the diagnosis in service was adjustment disorder with mixed disturbance of emotions and conduct AND continuous alcohol abuse; there was no evidence of a chronic condition that developed as a result of this diagnosis.  Finally, the examiner noted a lapse of time between service and treatment in 2006.  

In April 2012, Apalachee records from March 2012 were received.  The Veteran had been re-admitted and had a diagnosis of schizoaffective disorder and polysubstance abuse.  The Veteran was admitted to hospital by law enforcement under state law because he said he would kill himself and others if he did not receive his medication.  The Veteran again reported a past history of a suicide attempt by overdose.  

The Board must assess the Veteran's competency and credibility.  The Board finds that the Veteran is competent to relate symptoms of mental illness to the degree that they are what he actually experiences.  Layno, 6 Vet. App. at 469-71; 38 C.F.R. § 3.159(a)(2).  The Veteran is not competent to state that he has a particular psychiatric disability because such disabilities do not necessarily have "unique and readily identifiable features."  Barr, 21 Vet. App. at 307.  There is evidence showing that the Veteran does have schizoaffective disorder.  To the extent the Veteran is reporting symptoms of his mental illness, the Board assigns weight to this evidence.  

The Board does not find the Veteran to be credible based on the evidence.  Caluza, 7 Vet. App. 498.  For example, the October 2006 Appalachee discharge record shows the Veteran was complaining of psychosis, but when he saw the doctor he displayed no symptoms.  The conclusion was he was only claiming to have psychotic symptoms so he did not have to return to jail.  Additionally, an August 1985 service personnel record shows he lied to his superior about going to sick call when he had been drinking instead.  The Board finds the Veteran to have established a pattern of dishonesty and assigns less weight to his assertions.  

The Board finds the July 2011 VA examination report to be the most probative evidence in the file.  The examiner reviewed the file, interviewed the Veteran and provided a psychological evaluation.  The examiner explained that although further psychological testing was not undertaken, it would only have served to rule out malingering on behalf of the Veteran.  In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court held "it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis" (citation omitted).  Here, however, further testing would not have in any way helped the Veteran's claim because it would have only ruled out a diagnosis.  As a result, it is not appropriate to remand for further testing.  Even though the Board does not find the Veteran credible, it does resolve doubt in his favor by accepting that he has a diagnosis of schizoaffective disorder (as did the examiner).  To that extent, the Board accepts that he is not malingering regarding the diagnosis.  

The Board does not find that service connection is warranted for a psychiatric disability.  Although the Veteran reports that he attempted suicide in service and the in-service hospital record notes a "suicidal gesture", it also shows the Veteran asserted at the time he was simply looking to "get high."  The examiner therefore, did not find there to be a suicide attempt and did not consider the adjustment disorder in service to be evidence of chronic psychiatric disability, which is schizoaffective disorder and polysubstance abuse.  The examiner provided rationale for this conclusion and it is supported by the evidence in the file.  

Additionally, there is no showing that a psychosis became manifest to a degree of 10 percent or more within one year from separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As a result service connection under the presumption is not warranted.  

The Board also finds any in service substance abuse is not a disability that may be service-connected in this case.  Even if it was related to service, alcohol or substance abuse alone is not something that may be service-connected.  See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1(n), 3.301(c); Allen, 237 F.3d at 1376.  Service connection is not warranted for alcohol or substance abuse because it has not been alleged or shown to be due to an already-service connected disability.  

The Board finds that the evidence is not in equipoise.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

For the left upper extremity disability, the Veteran contended in April 2008 that he had a broken left arm.  He said the disability began in February 1985.  In October 2009, the Veteran stated on his appeal form that he was playing football on base when he injured his arm.  

Service treatment records show that in September 1984 the Veteran visited the emergency room for left hand treatment after hurting himself while playing football.  An X-ray showed his finger was dislocated; it was put in a cast.  By the next month, this issue was resolving.  An October 1985 physical showed an assessment of a healthy male.  At separation, a clinical evaluation of upper extremities was normal, but a past broken bone or dislocated hand was reported.  

Similarly, a February 2006 Apalachee Center admission record showed that a physical examination was unremarkable.  

In June 2011, the Veteran received a VA examination.  The examiner noted in the report that the claims file and VA medical records were reviewed.  The Veteran complained to the examiner that he had left upper extremity weakness which he attributed to breaking his arm in the military.  The examiner reviewed the claims file and stated that the review did not show any fracture of the left upper extremity but did document a closed reduction of the left second digit which was reduced without residuals.  The examiner summarized the relevant treatment records in the examination report and noted there was no documented fracture in the left or right upper extremities.  The Veteran also reported intermittent weakness in his left arm and said he was seeing a VA doctor for his arm and taking prescribed medication; however, the examiner noted that the primary care doctor prescribed Tramadol for leg pain, not left upper extremity pain.  

An examination of the left upper extremity was normal.  He had no impairment or past surgery.  There was no objective evidence of any left shoulder, elbow, wrist, or hand/finger joint abnormalities upon examination.  There were no abnormalities of the left arm, forearm muscles on inspection, palpation, or strength testing.  He used no assistive devices.  

There were no residuals from the left second digit metacarpophalangeal joint dislocation upon examination.  There was no objective evidence of inflammation, edema, tenderness, deformity or functional impairment in the hands.  There was no objective evidence of left proximal forearm abnormality on examination in the area where the Veteran indicated pain.  There was no tenderness to palpation anywhere in the bilateral upper extremities.  He had no atrophy.  Range of motion, sensory, reflex and strength were normal.  The examiner concluded an opinion was not indicated because there was no objective evidence of any upper extremity disability or abnormalities.  The examiner said the exit examination showed that the Veteran's finger dislocation resolved prior to leaving active duty with no residuals.  

The Veteran is competent to report that he broke or injured his arm in service as such an experience is within his personal knowledge.  See, Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465.  However, the Board finds that the Veteran is not a good historian regarding his injury.  While he did correctly report an injury, the examiner noted there was not a fracture of the left upper extremity but instead a closed reduction of the left second digit which was reduced without residuals.  The Veteran did not accurately describe his inservice injury and his claim of current left upper extremity pathology is unsupported by objective clinical evaluation.  He has not reliably described his clinical history or current symptoms.  The Veteran's statements are assigned less weight as a result.  

The Board finds service connection is not warranted because there is no current left upper extremity disability.  The Board relies upon the VA examination report and the examiner's opinion that the Veteran has no residuals from the finger dislocation in service.  Absent a showing of a current disability, there is no basis to grant service connection.  See, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It follows that a clear preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  






ORDER

Service connection for a psychiatric disability is denied.  

Service connection for a left upper extremity disability is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


